        Case 1:20-cv-01234-GHW Document 73 Filed 08/19/20 Page 1 of 11
                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                                               DOC #:
                             UNITED STATES DISTRICT COURT                      DATE FILED: 8/19/2020
                            SOUTHERN DISTRICT OF NEW YORK

 IN RE: DEVA CONCEPTS PRODUCTS
 LIABILITY LITIGATION                              Master File No. 1:20-cv-01234-GHW

                                                                 STIPULATED
 This Document Relates To:                                     CONFIDENTIALITY
 All Actions                                                   AGREEMENT AND
                                                              PROTECTIVE ORDER


GREGORY H. WOODS, District Judge:

       WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds that good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that the Parties to this action, their respective officers,

agents, servants, employees, and attorneys, any other person in active concert or participation with

any of the foregoing, and all other persons with actual notice of this Order will adhere to the

following terms, upon pain of contempt:

               1.      With respect to “Discovery Material” (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated as

“Confidential” or “Highly Confidential - Attorneys’ Eyes Only” pursuant to this Order, no person

subject to this Order may disclose such material (the “Confidential Discovery Material”) to anyone

else except as expressly permitted hereunder:
        Case 1:20-cv-01234-GHW Document 73 Filed 08/19/20 Page 2 of 11




               2.      The Party or person producing, disclosing, or designating Discovery

Material (“Designating Party”) may designate as “Confidential” only the portion of such material

that it reasonably and in good faith believes consists of:

               (a)     previously non-disclosed financial information (including without

                       limitation profitability reports or estimates, percentage fees, design fees,

                       royalty rates, minimum guarantee payments, sales reports, and sale

                       margins);

               (b)     previously non-disclosed material relating to ownership or control of any

                       non-public company;

               (c)     previously non-disclosed business plans, product-development information,

                       or marketing plans;

               (d)     any information of a personal or intimate nature regarding any individual;

                       or

               (e)     any other category of information given confidential status by this Court

                       after the date of this Order.

               3.      The Designating Party may designate as “Highly Confidential – Attorneys’

Eyes Only” only the portion of such Discovery Material that meets the criteria of Para. 2 and it

reasonably and in good faith believes consists of trade secrets, proprietary information, or

competitively sensitive business information, the disclosure of which is highly likely to cause

significant harm to the Designating Party.

               4.      With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Designating Party or its counsel may designate such

portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” or



                                                  2
        Case 1:20-cv-01234-GHW Document 73 Filed 08/19/20 Page 3 of 11




“Highly Confidential – Attorneys’ Eyes Only” the protected portion in a manner that will not

interfere with legibility or audibility; (b) producing for future public use another copy of said

Discovery Material with the confidential information redacted; and (c) to the extent that it would

be impractical to visibly mark Discovery Material with the word “Confidential” or “Highly

Confidential – Attorneys’ Eyes Only” such Discovery Material may also be designated in other

practical ways (e.g., in the case of the production of native Excel spreadsheets, labeling the file as

“Confidential” or “Highly Confidential – AEO” and/or communicating the designation in

contemporaneous correspondence).

               5.      A Designating Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

the record during the deposition that a question calls for “Confidential” or “Highly Confidential -

Attorneys’ Eyes Only” information, in which case the reporter will bind the transcript of the

designated testimony in a separate volume and mark it as “Confidential Information Governed by

Protective Order” or “Highly Confidential - Attorneys’ Eyes Only Information Governed by

Protective Order” or (b) notifying the reporter and all counsel of record, in writing, within 30 days

after a deposition has concluded, of the specific pages and lines of the transcript that are to be

designated “Confidential” or “Highly Confidential - Attorneys’ Eyes Only,” in which case all

counsel receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Designating Party or that

person’s counsel. During the 30-day period following a deposition, all Parties will treat the entire

deposition transcript as if it had been designated “Confidential” or “Highly Confidential -

Attorneys’ Eyes Only,” as applicable.




                                                  3
        Case 1:20-cv-01234-GHW Document 73 Filed 08/19/20 Page 4 of 11




               6.      If at any time before the termination of this action a Producing Party realizes

that it should have designated as “Confidential” or “Highly Confidential - Attorneys’ Eyes Only”

some portion(s) of Discovery Material that it previously produced without such limitation, the

Producing Party may so designate such material by notifying all Parties in writing. Thereafter, all

persons subject to this Order will treat such designated portion(s) of the Discovery Material as

“Confidential” or “Highly Confidential - Attorneys’ Eyes Only,” as applicable. In addition, the

Designating Party shall provide each other Party with replacement versions of such Discovery

Material that bears the “Confidential” or “Highly Confidential - Attorneys’ Eyes Only”

designation within two business days of providing such notice.

               7.      If at any time before termination of this action a receiving Party realizes that

some portion(s) of Discovery Material should be designated as “Confidential” or “Highly

Confidential – Attorneys’ Eyes Only,” the receiving Party may request in writing that the

Discovery Material be treated with such designation.

               8.      If a Designating Party makes a claim of inadvertent disclosure, the receiving

Party shall, within two business days, return or destroy all copies of the inadvertently disclosed

Discovery Material and certify in writing that all such information has been returned or destroyed.

               9.      Nothing contained in this Order will be construed as: (a) a waiver by a Party

or person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

               10.     Where a Designating Party has designated Discovery Material as

“Confidential,” other persons subject to this Order may disclose such information only to the

following persons:

               (a)     the Parties to this action, their insurers, and counsel to their insurers;



                                                  4
Case 1:20-cv-01234-GHW Document 73 Filed 08/19/20 Page 5 of 11




     (b)   counsel retained specifically for this action, including any paralegal,

           clerical, or other assistants that such outside counsel employs and assigns

           to this matter;

     (c)   outside vendors or service providers (such as copy-service providers and

           document-management consultants) that counsel hire and assign to this

           matter;

     (d)   any mediator or arbitrator that the Parties engage in this matter or that this

           Court appoints, provided such person has first executed a Non-Disclosure

           Agreement in the form annexed as Exhibit A hereto;

     (e)   as to any document, its author, its addressee, and any other person indicated

           on the face of the document as having received a copy;

     (f)   any witness who counsel for a Party in good faith believes may be called to

           testify at trial or deposition in this action, provided such person has first

           executed a Non-Disclosure Agreement in the form annexed as Exhibit A

           hereto;

     (g)   any person a Party retains to serve as an expert witness or otherwise provide

           specialized advice to counsel in connection with this action, provided such

           person has first executed a Non-Disclosure Agreement in the form annexed

           as Exhibit A hereto;

     (h)   stenographers engaged to transcribe depositions the Parties conduct in this

           action; and

     (i)   this Court, including any appellate court, its support personnel, and court

           reporters.



                                     5
        Case 1:20-cv-01234-GHW Document 73 Filed 08/19/20 Page 6 of 11




              11.     Where a Designating Party has designated Discovery Material as “Highly

Confidential - Attorneys’ Eyes Only,” other persons subject to this Order may disclose such

information only to the following persons:

              (a)     counsel retained specifically for this action, including any shareholders,

                      partners, of counsel, special counsel, associates, law clerks, interns,

                      paralegals, clerical staff, or other assistants that such outside counsel

                      employs;

              (b)     outside vendors or service providers (such as copy-service providers and

                      document-management consultants) that counsel hire and assign to this

                      matter;

              (c)     any mediator or arbitrator that the Parties engage in this matter or that this

                      Court appoints, provided such person has first executed a Non-Disclosure

                      Agreement in the form annexed as Exhibit A hereto;

              (d)     as to any document, its author, its addressee, and any other person indicated

                      on the face of the document as having received a copy;

              (e)     any person a Party retains to serve as an expert witness or otherwise provide

                      specialized advice to counsel in connection with this action, provided such

                      person has first executed a Non-Disclosure Agreement in the form annexed

                      as Exhibit A hereto;

              (f)     stenographers engaged to transcribe depositions the Parties conduct in this

                      action; and

              (g)     this Court, including any appellate court, its support personnel, and court

                      reporters.



                                                6
        Case 1:20-cv-01234-GHW Document 73 Filed 08/19/20 Page 7 of 11




               12.     Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 10(d), 10(f), 10(g), 11(c), or 11(e) above, counsel must provide a copy

of this Order to such person, who must sign a Non-Disclosure Agreement in the form annexed as

Exhibit A hereto stating that he or she has read this Order and agrees to be bound by its terms. Said

counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

               13.     This Order binds the Parties and certain others to treat as “Confidential”

and/or “Highly Confidential - Attorneys’ Eyes Only” any Discovery Materials so classified. The

Court has not, however, made any finding regarding the confidentiality of any Discovery

Materials, and retains full discretion to determine whether to afford confidential treatment to any

Discovery Material designated as “Confidential” or “Highly Confidential - Attorneys’ Eyes Only”

hereunder. All persons are placed on notice that the Court is unlikely to seal or otherwise afford

confidential treatment to any Discovery Material introduced into evidence at trial, even if such

material has previously been sealed or designated as “Confidential” or “Highly Confidential -

Attorneys’ Eyes Only.”

               14.     In filing Confidential Discovery Material with this Court, or filing portions

of any pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. In accordance with

Rule 4(A) of the Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court, and

the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of the



                                                 7
        Case 1:20-cv-01234-GHW Document 73 Filed 08/19/20 Page 8 of 11




Confidential Court Submission. In accordance with Rule 4(A) of this Court’s Individual Rules of

Practice in Civil Cases, any Party that seeks to file Confidential Discovery Material under seal

must file an application and supporting declaration justifying—on a particularized basis—the

sealing of such documents. The parties should be aware that the Court will unseal documents if it

is unable to make “specific, on the record findings . . . demonstrating that closure is essential to

preserve higher values and is narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

               15.     Any Party who objects to any designation of Discovery Material as

“Confidential” or “Highly Confidential - Attorneys’ Eyes Only” may at any time before the trial

of this action serve upon counsel for the Designating Party a written notice stating with

particularity the grounds of the objection. If the Parties cannot reach agreement promptly, counsel

for all affected Parties will address their dispute to this Court in accordance with Rule 2(C) of this

Court’s Individual Rules of Practice in Civil Cases The disputed Discovery Material shall be

treated according to their given designation pending a ruling from the Court.

               16.     Any Party who requests additional limits on disclosure may at any time

before the trial of this action serve upon counsel for the recipient Parties a written notice stating

with particularity the grounds of the request. If the Parties cannot reach agreement promptly,

counsel for all affected Parties will address their dispute to this Court in accordance with Rule 2(C)

of this Court’s Individual Rules of Practice in Civil Cases.

               17.     Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and not

for any other purpose or in any other litigation proceeding. Nothing contained in this Order,




                                                  8
        Case 1:20-cv-01234-GHW Document 73 Filed 08/19/20 Page 9 of 11




however, will affect or restrict the rights of any Party with respect to its own documents or

information produced in this action.

               18.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Designating Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days before

any disclosure. Upon receiving such notice, the Designating Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the Designating

Party deems it appropriate to do so.

               19.     Each person who has access to Discovery Material designated as

“Confidential” or “Highly Confidential - Attorneys’ Eyes Only” pursuant to this Order must take

all due precautions to prevent the unauthorized or inadvertent disclosure of such material.

               20.     Within 60 days of the final disposition of this action—including all

appeals—all recipients of Confidential Discovery Material must either return it—including all

copies thereof—to the Designating Party, or, upon permission of the Designating Party, destroy

such material—including all copies thereof. In either event, by the 60-day deadline, the recipient

must certify its return or destruction by submitting a written certification to the Designating Party

that affirms that it has not retained any copies, abstracts, compilations, summaries, or other forms

of reproducing or capturing any of the Confidential Discovery Material. Notwithstanding this

provision, the attorneys that the Parties have specifically retained for this action may retain an

archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product, even if such materials contain Confidential Discovery



                                                 9
       Case 1:20-cv-01234-GHW Document 73 Filed 08/19/20 Page 10 of 11




Material. Any such archival copies that contain or constitute Confidential Discovery Material

remain subject to this Order.

               21.    This Order will survive the termination of the litigation and will continue to

be binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.

               22.    This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

       SO STIPULATED AND AGREED.

Interim Co-Lead Counsel for Plaintiffs               Counsel for Deva Concepts, LLC

/s/ Gary E. Mason                                    /s/ Keith E. Smith
Gary E. Mason (pro hac vice)                         Keith E. Smith (No. 3045523)
MASON LIETZ & KLINGER LLP                            GREENBERG TRAURIG, LLP
5101 Wisconsin Ave., NW, Ste 305                     Three Logan Square
Washington, D.C. 20016                               1717 Arch Street, Suite 400
Tel.: (202) 429-2290
                                                     Philadelphia, PA 19103
Fax: (202) 42902294
                                                     Tel: (215) 988-7800
gmason@masonllp.com
                                                     smithkei@gtlaw.com


Dated: August 18, 2020.                              Dated: August 18, 2020.



SO ORDERED.


Dated:August 19, 2020
New York, New York                                GREGORY H. WOODS
                                                  United States District Judge




                                                10
        Case 1:20-cv-01234-GHW Document 73 Filed 08/19/20 Page 11 of 11




                                                                                        Exhibit A
                                                                      to Stipulated Confidentiality
                                                                   Agreement and Protective Order

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 IN RE: DEVA CONCEPTS PRODUCTS
 LIABILITY LITIGATION                                Master File No. 1:20-cv-01234-GHW

                                                               NON-DISCLOSURE
 This Document Relates To:                                       AGREEMENT
 All Actions



               I, _______________________________, acknowledge that I have read and

understand the Stipulated Confidentiality Agreement and Protective Order in this action governing

the non-disclosure of those portions of “Discovery Material” (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that have been designated as

“Confidential” or “Highly Confidential – Attorneys’ Eyes Only” (collectively, “Confidential

Discovery Material”). I agree that I will not disclose such Confidential Discovery Material to

anyone other than for purposes of this litigation and that at the conclusion of the litigation I will

return all Discovery Material to the Party or attorney from whom I received it and will not retain

any copy of Discovery Material disclosed to me. By acknowledging these obligations under the

Protective Order, I understand that I am submitting myself to the jurisdiction of the United States

District Court for the Southern District of New York for the purpose of any issue or dispute arising

hereunder and that my willful violation of any term of the Protective Order could subject me to

punishment for contempt of Court.


                                                     Name:
                                                     Date:



                                                 1
